 



Exhibit 10.1

 

COMPENSATION AGREEMENT

 

THIS COMPENSATION AGREEMENT (“Agreement”) is made as of March 1, 2019 (the
“Effective Date”) by and between AgeX Therapeutics, Inc. (“AgeX”), a Delaware
corporation, and Russell Skibsted (“Executive”).

 

1. Engagement; Position and Duties.

 

(a) AgeX agrees to engage Executive in the position described on Exhibit A
(which Exhibit A is a part of this Agreement) effective as of the Effective
Date. Executive shall perform the duties and functions described on Exhibit A
and such other duties as the Chief Executive Officer or the Board of Directors
of AgeX may from time to time determine. Executive shall devote Executive’s best
efforts, skills, and abilities, on a part-time basis when and as requested by
AgeX and its Subsidiaries. As an officer of the Company, Executive shall abide
by the policies and procedures, as fixed from time to time by the Board of
Directors, for officers of the Company, including but not limited to the
Company’s Code of Business Conduct and Ethics and its Insider Trading Policy
(the “Policies”), notwithstanding that Executive is not an employee of the
Company. Executive covenants and agrees that Executive will faithfully adhere to
and fulfill the Policies, including any changes to the Policies that may be made
in the future.

 

(b) Performance of Services for Subsidiaries. In addition to the performance of
services for AgeX, Executive shall, to the extent so required by AgeX, also
perform services for one or more subsidiary companies of AgeX (each a
“Subsidiary”), provided that such services are consistent with the kind of
services Executive performs or may be required to perform for AgeX under this
Agreement. If Executive performs any services for any Subsidiary, Executive
shall not be entitled to receive any compensation or remuneration in addition to
or in lieu of the compensation and remuneration provided under this Agreement on
account of such services for the Subsidiary. The Policies will govern
Executive’s engagement by AgeX and any Subsidiaries for which Executive is asked
to provide Services. In addition, Executive covenants and agrees that Executive
will faithfully adhere to and fulfill such additional policies as may
established from time to time by the board of directors of any Subsidiary for
which Executive performs services, to the extent that such policies and
procedures differ from or are in addition to the Policies adopted by AgeX.

 

(c) No Conflicting Obligations. Executive represents and warrants to AgeX and
each Subsidiary that Executive is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with Executive’s obligations
under this Agreement or that would prohibit Executive, contractually or
otherwise, from performing Executive’s duties as under this Agreement and the
Policies.

 

(d) No Unauthorized Use of Third Party Intellectual Property. Executive
represents and warrants to AgeX and each Subsidiary that Executive will not use
or disclose, in connection with Executive’s performance of services for AgeX or
any Subsidiary, any patents, trade secrets, confidential information, or other
proprietary information or intellectual property as to which any other person
has any right, title or interest, except to the extent that AgeX or a Subsidiary
holds a valid license or other written permission for such use from the owner(s)
thereof.

 

  

 



 

2. Compensation. The Company shall pay the fees determined in accordance with
Schedule A. Executive shall submit an invoice monthly specifying the services
provided. The Company shall pay Executive’s fees by check or wire transfer to an
account designated by Executive, due within fifteen (15) days after the receipt
of the invoice.

 

3. Non-Solicitation. During the term of Executive’s engagement, and for one year
thereafter, Executive shall not, for Executive or any third party, directly or
indirectly employ, solicit for employment or recommend for employment any person
employed by AgeX or any Subsidiary. During the term of Executive’s engagement,
Executive shall not, directly or indirectly as an employee, contractor, officer,
director, member, partner, agent, or equity owner, engage in any activity or
business that competes or could reasonably be expected to compete with the
business of AgeX or any Subsidiary. Executive acknowledges that there is a
substantial likelihood that the activities described in this Section would (a)
involve the unauthorized use or disclosure of AgeX’s or a Subsidiary’s
Confidential Information and that use or disclosure would be extremely difficult
to detect, and (b) result in substantial competitive harm to the business of
AgeX or a Subsidiary. Executive represents that abiding by the terms of this
Section will not materially interfere with his rights to employment or to pursue
his profession, and he has accepted the limitations of this Section as a
reasonably practicable and unrestrictive means of preventing the unauthorized
use or disclosure of Confidential Information and preventing competitive harm to
the Company and its Subsidiaries.

 

4. Confidential Information. During Executive’s engagement, Executive may have
access to trade secrets and confidential information of AgeX and one or more
Subsidiaries. Confidential Information means all information and ideas, in any
form, relating in any manner to matters such as: financial statements and other
financial information; products; formulas; technology and know-how; inventions;
clinical trial plans and data; business plans; marketing plans; financing plans;
the identity, expertise, and compensation of employees and contractors; systems,
procedures, and manuals; minutes (including also drafts of minutes) and notes of
meetings and proceedings of the Board of Directors, committees of the Board of
Directors, and stockholders of AgeX and its Subsidiaries; lists of stockholders
and other documents and information relating to the internal affairs of AgeX and
its Subsidiaries; correspondence, notices, and other communications to Executive
or AgeX and its Subsidiaries received by Executive in the course of his
engagement by AgeX or any Subsidiary; customers; suppliers; joint venture
partners; research collaborators; and licensees. Confidential Information also
shall include any information of any kind, whether belonging to AgeX, a
Subsidiary, or any third party, that AgeX or a Subsidiary has agreed to keep
secret or confidential under the terms of any agreement with any third party.
Confidential Information does not include: (i) information that is or becomes
publicly known through lawful means other than unauthorized disclosure by
Executive; (ii) information that was rightfully in Executive’s possession prior
to Executive’s engagement with AgeX and was not assigned or licensed to AgeX or
a Subsidiary or was not disclosed to Executive in Executive’s capacity as a
consultant, officer, or other fiduciary of AgeX or a Subsidiary; and (iii)
information disclosed to Executive, after the termination of Executive’s
engagement by AgeX, without a confidential restriction by a third party who
rightfully possesses the information and did not obtain it, either directly or
indirectly, from AgeX or a Subsidiary, and who is not subject to an obligation
to keep such information confidential for the benefit of AgeX, a Subsidiary, or
any third party with whom AgeX or a Subsidiary has a contractual relationship.
Executive understands and agrees that all Confidential Information shall be kept
confidential by Executive both during and after Executive’s engagement by AgeX
or any Subsidiary. Executive further agrees that Executive will not, without the
prior written approval by AgeX or a Subsidiary, disclose any Confidential
Information, or use any Confidential Information in any way, either during the
term of Executive’s engagement or at any time thereafter, except as required by
AgeX or a Subsidiary in the course of Executive’s engagement by the Company or a
Subsidiary.

 

 2 

 



 

5. Termination of Engagement. Executive understands and agrees that Executive’s
engagement under this Agreement has no specific term. This Agreement, and the
engagement relationship, are “at will” and may be terminated by Executive or by
AgeX (and the engagement of Executive by any Subsidiary by be terminated by the
Subsidiary) with or without cause at any time by notice given orally or in
writing. Upon termination of Executive’s engagement under this Agreement, AgeX
and the Subsidiaries shall have no further obligation to Executive with respect
to compensation except for payment of any consulting services and reimbursable
travel expenses incurred between the Executive’s last invoice and the date of
termination. This Agreement will terminate automatically upon the death or
disability of Executive. Disability shall mean Executive’s inability to provide
substantially all of the services required by the Company during any thirty (30)
day period due to illness, injury, or bodily or mental infirmity as determined
by the Company’s Board of Directors.

 

6. Turnover of Property and Documents on Termination. Executive agrees that on
or before termination of Executive’s engagement, Executive will return to AgeX
and all Subsidiaries all equipment and other property belonging to AgeX and the
Subsidiaries, and all originals and copies of Confidential Information (in any
and all media and formats, and including any document or other item containing
Confidential Information) in Executive’s possession or control, and all of the
following (in any and all media and formats, and whether or not constituting or
containing Confidential Information) in Executive’s possession or control: (a)
lists and sources of customers; (b) proposals or drafts of proposals for any
research grant, research or development project or program, marketing plan,
licensing arrangement, financing plan or agreement, or other arrangement with
any third party; (c) reports, job or laboratory notes, specifications, and
drawings pertaining to the research, development, products, patents, and
technology of AgeX and any Subsidiaries; (d) any and all Intellectual Property
developed by Executive during the course of engagement; (e) the Manual and
memoranda related to the Policies; (f) minutes (including also drafts of
minutes) and notes of meetings and proceedings of the Board of Directors,
committees of the Board of Directors, and stockholders of AgeX and its
Subsidiaries; (g) lists of stockholders and other documents and information
relating to the internal affairs of AgeX and its Subsidiaries; and (f)
correspondence, notices, and other communications to Executive or AgeX and its
Subsidiaries received by Executive in the course of his engagement by AgeX or
any Subsidiary.

 

7. Independent Contractor.

 

(a) Executive is an independent contractor of the Company and nothing in this
Agreement shall be deemed to constitute Executive as an employee, officer,
director, partner, or agent of the Company or any Subsidiary.

 

(b) Executive shall have no authority to bind the Company or any Subsidiary to
any contract, agreement, or obligation beyond the payment of otherwise duly
authorized obligations incurred by the Company or any Subsidiary and within the
scope of authority for payment by the Chief Financial Officer as determined from
time to time by the Board of Directors of the Company. Executive shall not hold
himself out as the agent of the Company or any Subsidiary.

 

 3 

 

 

(c) Executive represents he has experience and expertise in the applicable field
of this Agreement, and that Executive has sufficient resources and facilities to
perform the services contemplated by this Agreement.

 

(d) Executive is responsible for all of Executive’s own business expenses and
shall not be reimbursed by the Company for any costs or expenses incurred by
Executive in performing services under this Agreement; except that if the
Company requests that Executive travel to the Company’s principal offices or
places that are located more than 50 miles from Executive’s residence, the
Company shall either provide Executive with transportation and lodging or shall
reimburse Executive for reasonable travel and lodging expenses incurred by him
provided that he provides invoices for such expenses and otherwise complies with
the Company’s travel policies.

 

(e) Executive acknowledges and agrees that the fees for consulting services to
be paid under Section 2 of this Agreement shall be the sole and exclusive
compensation payable to Executive. Executive shall not be entitled to
participate in any retirement, pension, life, health, accident and disability
insurance, or other similar employee benefit plans which may be adopted by the
Company or any Subsidiary for its officers or employees, and shall not be
entitled to any paid vacation or sick leave time.

 

(f) Executive represents and warrants to the Company that he is under no
obligations or commitments, whether contractual or otherwise, that are
inconsistent with his obligations under the Agreement or that would prohibit
him, contractually or otherwise, from performing services as a consultant to the
Company or any Subsidiary as provided herein.

 

8. Indemnity. Executive shall indemnify, defend, and hold harmless the Company
and each Subsidiary and each of the directors, officers, employees, and
shareholders of the Company and its Subsidiaries (the indemnified parties) from
and against any and all lawsuits, proceedings, claims, demands, judgments,
losses, damages, costs, or expenses (including attorneys’ fees and expenses)
arising from or in connection with any and all of the following: (a) the failure
on the part of Executive to pay any and all federal and state income tax and
payroll taxes (including liability of Executive for withholding such taxes and
F.I.C.A. and similar state or local payments in respect of Executive’s
employees) incurred with respect to services performed under this Agreement by
Executive, (b) fraud, willful violation of law, or any negligent acts or
omissions of Executive in connection with the performance of services for the
Company or a Subsidiary pursuant to this Agreement, and (c) the breach of any of
Executive’s representations, warranties, or covenants contained in this
Agreement. The provisions of this Section shall survive termination of this
Agreement.

 

9. Workers Compensation. Insofar as required by applicable law, Executive shall
provide workers compensation insurance to each of Executive’s employees (if any)
in accordance with the relevant state and federal law.

 

10. Arbitration. It is the intention of Executive and AgeX that the Federal
Arbitration Act and the California Arbitration Act shall apply with respect to
the arbitration of disputes, claims, and controversies pursuant to, arising
under, or in connection with this Agreement. Except for injunctive proceedings
against unauthorized disclosure of Confidential Information, any and all claims
or controversies between AgeX or any Subsidiary and Executive, including but not
limited to (a) those involving the construction or application of any of the
terms, provisions, or conditions of this Agreement or the Policies; (b) all
contract or tort claims of any kind; and (c) any claim based on any federal,
state, or local law, statute, regulation, or ordinance, including claims for
unlawful discrimination or harassment, shall be settled by arbitration in
accordance with the then current Optional Expedited Arbitration Procedures of
the Judicial Arbitration and Mediation Service (“JAMS”). Judgment on the award
rendered by the arbitrator(s) may be entered by any court having jurisdiction
over AgeX and Executive. The location of the arbitration shall be San Francisco,
California. Unless AgeX or a Subsidiary and Executive mutually agree otherwise,
the arbitrator shall be a retired judge selected from a panel provided by JAMS.
AgeX, or a Subsidiary if the Subsidiary is a party to the arbitration
proceeding, shall pay the arbitrator’s fees and costs. Executive shall pay for
Executive’s own costs and attorneys’ fees, if any. AgeX and any Subsidiary that
is a party to an arbitration proceeding shall pay for its own costs and
attorneys’ fees, if any. However, if any party prevails on a statutory claim
which affords the prevailing party attorneys’ fees, the arbitrator may award
reasonable attorneys’ fees and costs to the prevailing party.

 

EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.

 



 4 

 

 

11. Severability. In the event that any of the provisions of this Agreement or
the Policies shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies. In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.

 

12. Agreement Read and Understood. Executive acknowledges that Executive has
carefully read the terms of this Agreement, that Executive has had an
opportunity to consult with an attorney or other representative of Executive’s
own choosing regarding this Agreement, that Executive understands the terms of
this Agreement, and that Executive is entering this agreement of Executive’s own
free will.

 

13. Complete Agreement, Modification. This Agreement is the complete agreement
between Executive and AgeX on the subjects contained in this Agreement. This
Agreement supersedes and replaces all previous correspondence, promises,
representations, and agreements, if any, either written or oral with respect to
Executive’s engagement by AgeX or any Subsidiary and any matter covered by this
Agreement. No provision of this Agreement may be modified, amended, or waived
except by a written document signed both by AgeX and Executive.

 

14. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of California.

 

15. Assignability. This Agreement, and the rights and obligations of Executive
and AgeX under this Agreement, may not be assigned by Executive. AgeX may assign
any of its rights and obligations under this Agreement to any successor or
surviving corporation, limited liability company, or other entity resulting from
a merger, consolidation, sale of assets, sale of stock, sale of membership
interests, or other reorganization, upon condition that the assignee shall
assume, either expressly or by operation of law, all of AgeX’s obligations under
this Agreement.

 

 5 

 

 



16. Survival. This Section 16 and the covenants and agreements contained in
Sections 3, 4, 6, 8, 10, 14, and 19 of this Agreement shall survive termination
of this Agreement and Executive’s engagement.

 

17. Notices. Any notices or other communication required or permitted to be
given under this Agreement shall be in writing and shall be mailed by certified
mail, return receipt requested, or sent by next business day air courier
service, or personally delivered to the party to whom it is to be given at the
address of such party set forth on the signature page of this Agreement (or to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 17).

 

18. Titles and Subtitles. The titles or headings of the Sections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

19. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, each such unenforceable provision shall be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if each such unenforceable provision were so excluded, and the
balance of this Agreement as so interpreted shall be enforceable in accordance
with its terms.

 

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Any document, including, without
limitation, counterparts of this Agreement, may be transmitted by facsimile or
other electronic means and upon receipt shall be deemed an original; provided
that upon demand of the recipient, the sender within a reasonable time of such
demand shall mail or deliver an originally signed copy of such document.

 

IN WITNESS WHEREOF, Executive and AgeX have executed this Agreement on the day
and year first above written.

 

EXECUTIVE:         /s/ Russell Skibsted   Russell Skibsted         Address:    
          AGEX:         AgeX Therapeutics, Inc.         By: /s/ Michael D. West
    Michael D. West   Title: Chief Executive Officer   Address: 1010 Atlantic
Avenue, Suite 102     Alameda, California 94501  

 

 6 

 

 

EXHIBIT A

 

Job Title: Chief Financial Officer

 

Part-Time Engagement: Executive is being engaged to perform services as Chief
Financial Officer on a part-time basis, working one day per week, except to the
extent that the Chief Executive Officer or the Board of Directors requests or
authorizes more than one day of services per week.

 

Duties: Executive shall perform the duties and functions as are normally carried
out by a Chief Financial Officer of a developer of drug and cell therapy
products and technologies of a size comparable to AgeX that has a class equity
securities registered under Section 12 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and as the Board of Directors of AgeX (the
“Board of Directors”) shall from time to time reasonably determine. Without
limiting the generality of the immediately preceding sentence, but taking into
account the fact that Executive will be working on a part-time basis, Executive
shall to the extent feasible on a part-time basis:

 

  ● As the senior financial and accounting officer of AgeX, Executive will
provide business strategy and leadership in key financial areas, including
advising the Board of Directors, and actively participating in the planning,
decision-making and execution of AgeX’s financial and strategic plans.         ●
Executive will have responsibility for compliance with all reporting obligations
of a public corporation under the Exchange Act and AgeX’s disclosure obligations
under the Securities Act of 1933, as amended.         ● Provide overall
leadership, financial strategy and proactive direction to AgeX’s financial
organization, and recruit and develop financial talent as required.         ●
Provide advice and counsel on all financial matters to the Chief Executive
Officer and the Board of Directors.         ● Contribute to the strategic
direction of AgeX and collaborate with other senior management and the Board of
Directors to refine and implement AgeX’s strategic plan.         ● In
collaboration with the Chief Executive Officer be responsible for ensuring that
AgeX has adequate capital to execute its strategic and business plans, creating
financing plans, and executing equity and debt transactions as approved by the
Board of Directors.         ● Work closely with senior management to assess and
execute potential partnering opportunities and collaborations.         ● Ensure
an effective investor relations function and, with the Chief Executive Officer
serve as a primary point of contact with institutional investors, analysts and
shareholders.         ● Participate actively in Board of Directors and Audit
Committee meetings; provide advice and counsel on matters pertaining to
governance and corporate compliance.         ● Manage key relationships and
serve as AgeX’s principal contact with external auditors and tax advisors.

 

Compensation: A one-time retention payment of $18,465.38 payable with
Executive’s first invoice for services rendered under this Agreement, and then
$1,500 per week/$78,000 per year for one day of services per week. Services in
excess of one day per week shall be compensated at the rate of $175 per hour.

 

No Participation in Employee Benefit Plans and Paid Time Off Policies: Executive
shall be an independent contractor and not an employee of the Company or any of
its Subsidiaries and shall not be eligible to participate in any AgeX or
Subsidiary retirement, pension, life, health, accident and disability insurance,
stock option plan or other similar employee benefit plans, or to receive, or to
participate in, any vacation, sick leave, or other paid time off under any AgeX
or Subsidiary plan, arrangement or policy for employees.



 

 7 

 

 

 

 

 

